PER CURIAM.
The National Labor Relations Board having issued an order dated December 28, 1938, against the Connor Lumber & Land Co., pursuant to a stipulation and an amended stipulation of the parties dated November 7 and 29, respectively, and the parties having consented to the entry of a decree of this court enforcing said order of the Board, and the Board having petitioned this court for the enforcement of its said order; upon consideration of the petition of the Board for enforcement of said order and the stipulations of the parties.
It is hereby ordered, adjudged, and decreed that the Connor Land & Lumber Co., Laona, Wisconsin, its officers, agents, successors, and assigns, shall:
1. Cease and desist from:
(a) Interfering with, restraining, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist International Woodworkers of America, Local No. 125 • (C. I. O.), Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection;
(b) Discouraging membership in International Woodworkers of America, Local No. 125 (C. I. O.), or any other labor organization, and encouraging membership in the Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America, or any other labor organization, by discrimination in regard to hire or tenure of employment or any term or condition of employment;
(c) Dominating or interfering with the formation or administration of the Laona Mill and Woods Workers’ Union, Woods and Manufacturers’ Association, or any other labor organization, and contributing financial or other support to the said Laona Mill and Woods Workers’ Union, Woods and Manufacturers’ Association or any other labor organization ;
(d) Giving effect to its contract with Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any contracts with the Laona Mill and Woods Workers’ Union or Woods and Manufacturers’ Association, or any extensions or renewals thereof, and urging, persuading, warning, or coercing its employees to join, remain members of, or assist Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization of its employees;
(e) Discharging its employees or threatening them with discharge or otherwise discriminating against them if they fail to join, remain members, or to assist Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of *1001L.), or any other labor organization of its employees;
(f) Recognizing the Laona Mill and Woods Workers’ Union, the Woods and Manufacturers’ Association, and Lumber and Sawmill Workers Union, Local No. 2871, of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any of said organizations as the exclusive representative of its employees for the purpose of collective bargaining in regard to grievances, labor disputes, wages, hours of employment, rates of pay, or other conditions of employment.
1. Take the following affirmative action, which the Board finds will effectuate the policies of the Act:
2. The company, its officers, and agents will cease and desist from discouraging membership in the International Woodworkers of America, Local No. 125 (C. I. O.), or any other labor organization, and the company, its officers, and agents will cease and desist from encouraging membership in the Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America, or any other labor organization, by discrimination in regard to hire or tenure of employment or any term or condition of employment;
3. The company, its officers, and agents will cease and desist from dominating or interfering with the formation or administration of the Laona Mill and Woods Workers’ Union, Woods and Manufacturers’ Association, or any other labor organization; and the company, its officers, and agents will furthermore cease and desist from contributing financial or other support to Laona Mill and Woods Workers’ Union, Woods and Manufacturers’ Association, or any other labor organization;
4. The company, its officers, and agents will cease and desist from giving effect to its contract with Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any contracts with Laona Mill and Woods Workers’ Union or Woods and Manufacturers’ Association or any extensions or renewals thereof; and the company, its officers, and agents will cease and desist from urging, persuading, warning, or coercing its employees to join, remain members of, or assist Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization of its employees;
5. The company, its officers, and agents will cease and desist from discharging its employees or threatening them with discharge or otherwise discriminating against them if they fail to join, remain members of, or assist Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization of its employees;
6. The company, its officers, and agents will cease and desist from recognizing Laona Mill and Woods Workers’ Union, the Woods and Manufacturers’ Association, and Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any of the said organizations as the exclusive representative of its employees for the purpose of collective bargaining in regard to grievances, labor disputes, wages, hours of employment, rates of pay, or other conditions of employment;
7. The company, through its officers, and agents has withdrawn all recognition from the Laona Mill and Woods Workers’ Union, and Woods and Manufacturers’ Association, as representatives of its employees for the purpose of dealing with either or both concerning grievances, labor disputes, wages, hours of employment, rates of pay, or other conditions of employment, and has completely disestablished such organizations as such representatives;
8. The contract between the company and Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), dated March 23, 1938, and any contracts with Laona Mill and Woods Workers’ Union and Woods and Manufacturers’ Association, and any renewals or extensions of any contracts with any of such organizations are null and void and of no legal effect whatsoever;
9. The company, its officers, and agents will not discharge or in any manner discriminate against any member of the International Woodworkers of America, Local No. 125 (C. I. O.), or any other labor organization of its employees, or any persons assisting such organizations by reason of such membership or assistance;
10. The company, its officers, and agents will not discourage or in any manner dis-*1002crirhinate against any employee for refusal or failure to join or remain a member of or assist Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization of its employees; •
(a) Withdraw all recognition from Laona Mill and Woods Workers’ Union, and Woods and Manufacturers’ Association, as representatives of its employees for the purpose of dealing with it concerning grievances, labor disputes, wages, rates of pay, hours of employment, and other conditions of employment, and completely disestablish the said organizations as such representatives;
(b) Offer to the men listed in Schedule I, immediate and full reinstatement and employment to their former positions1 *at not less than the rate of pay each had last received on the operations involved at the time of their respective discharges, without prejudice to their seniority and other rights and privileges previously eñjoyed so far as said positions are available,2 said offer to be made by sending letters containing such offer by 'registered mail to each of said men and to International Woodworkers of America, Local No. 125, first dismissing, if necessary to achieve this result, all those hired on and after March 28, 1938, who were not on its last pay roll immediately prior to that time; and place all those for whom positions are not thus immediately available on a preferred list to be offered employment as'it arises, said offer to be made in the form set forth above, on the basis of plant seniqrity before any other persons are hired;
(c) Make whole all employees listed in Schedule I, attached hereto and made a part hereof, for any losses they will have suffered by reason of its failure or refusal to reinstate and employ them, in accordance with the above, by payment to each of them, respectively, of a sum equal to that which each normally would have earned as wages, during the period from the date of the failure or refusal to reinstate and employ or place on a preferential list, as set forth above, to the date of reinstatement and employment, less such net amounts, if any, which each respectively shall have earned during such period;
(d) Post immediately in conspicuous places in its Laona, Wisconsin, plant and in each of the departments of the said plant and in its Laona, Wisconsin, offices and maintain for a period of at least 30 consecutive days the following notice to its employees;
Notice
The Connor Lumber & Land Co., by its president, hereby notifies its employees:
I. That the company, its officers, and agents will cease and desist from interfering with, restraining, or coercing its employees in the exercise of their right to self-organization, to form, join, or assist the International Woodworkers of America, Local No. 125, (C. I. 0.), The Lumber and Sawmill Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America (A. F. of L.), or any other labor organization, to bargain collectively through representatives of their own choosing, and to engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection;
II. In addition to the afore-mentioned, the company hereby notifies its employees that they are free to join or assist any labor organization for the purpose of collective bargaining with the company; and the company further notifies its employees that in order to secure or continue his employment with the company it is not necessary that any person become or remain a member or assist Lumber and Sawmill *1003Workers Union, Local No. 2871 of the United Brotherhood of Carpenters and Joiners of America, or any other labor organization;
12.- This notice will remain posted in conspicuous places in each of the departments of the company’s plant at Laona, Wisconsin, and in conspicuous places in its Laona, Wisconsin, offices for a period of at least 30 consecutive days from the date upon which normal operations at the aforesaid plant are resumed.
Schedule I
[The Schedule contains a long list of the employees affected.]

 Since it clearly appears in the transcript of record made at the hearing in Cases Nos. XII-C-252 (C-986) and XII-R-150 (R-979) that the men 'listed in Schedule I, attached hereto and made a part hereof, were constantly shifted around in the plant and that practically .all of them are experienced on several operations, the return of such men to “former positions” which are “available” shall be governed by the following: The availability of the men is not to be limited by the last operations on which they happened to be engaged. That fact shall be taken into consideration on the point where a “new man” is now filling a job for which any of the men listed in Schedule I are available. Assuming that on this basis there are fewer jobs than there are available men, the men will receive preference according to their seniority except that a man, who, when last on the job, was engaged in the operation to be filled, shall be preferred to "one who was not thus engaged.


 See Footnote 1.